    Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 1 of 11



                  IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MARYLAND
                             (Southern Division)




UNITED STATES OF AMERICA,

                  v.                   Criminal No. 18-157-TDC

LEE ELBAZ,

     Defendant.




                     MS. ELBAZ’S OPPOSITION
         TO THE GOVERNMENT’S MOTIONS IN LIMINE (SECOND)
        Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 2 of 11



I.     OPPOSITION TO USE OF HYPOTHETICAL QUESTIONS WITH WITNESSES

       The Government seeks permission to ask victim-witnesses “fraud hypothetical questions

about whether they would have invested had they known certain facts,” on the ground that the

answers to these questions demonstrate the materiality of alleged false statements Ms. Elbaz and

others purportedly made to those witnesses. See Gov’t’s Mots. in Limine (Second), ECF No. 221

(“Gov’t’s Mots.”), at 1–2. The Government fails to recognize, however, that materiality is

governed by an objective standard. Any individual witness’s subjective response to a hypothetical

question about whether, had he or she known “certain facts—including the success of BinaryBook

and BigOption clients, the qualifications and incentives of the BinaryBook and BigOption

representatives to whom they spoke,” see id. at 3, is irrelevant to whether the alleged false

statements are material. See Fed. R. Evid. 401, 402. Moreover, even if relevant, any probative

value those answers would have is substantially outweighed by the danger of unfair prejudice,

confusing the issue of which standard governs, and misleading the jury. See Fed. R. Evid. 403.

       A.      Materiality is evaluated objectively, which makes the subjective
               considerations of individual purported victim-witnesses irrelevant.

       In wire fraud cases, whether false statements are “material” is governed by an objective

standard. See Neder v. United States, 527 U.S. 1, 22, 24 (1999); United States v. Raza, 876 F.3d

604, 616 (4th Cir. 2017) (describing Neder as creating a subjective test when the government is

the victim, but an objective test when a private entity is the victim); United States v. Robertson,

760 F. App’x 214, 219 (4th Cir. 2019) (per curiam) (“In Raza, this Court reiterated the long-

standing principle that materiality is evaluated under an objective standard in mail, wire, and bank

fraud schemes targeting private entities or individuals.”); Sand, Modern Federal Jury Instructions,

44-4 (“A material fact is one that would reasonably be expected to be of concern to a reasonable




                                                 1
        Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 3 of 11



and prudent person in relying upon the representation or statement in making a decision (e.g., with

respect to a proposed investment).”).

       In Robertson, the defendant-appellant challenged his conviction on a count of mail fraud

on the ground that the district court had applied the wrong standard for materiality, arguing that a

subjective standard, rather than an objective standard, applied. See 760 F. App’x at 219. While

noting that there was sufficient evidence to convict under a subjective standard, the Fourth Circuit

expressly held that the standard is an objective one, whether a reasonable person would find the

representations to be material. See id. at 219–20 & n.3.

       In Raza, a case involving charges under 18 U.S.C. § 1343 and § 1349 brought against three

individuals for a fraudulent mortgage-lending scheme in which a private bank was the victim, the

Fourth Circuit explained that when a governmental body is the victim of a fraud, the test for

materiality is a subjective one. See Raza, 876 F.3d at 616–17 (“when the victim is the government,

the prosecution must prove materiality by reference to the particular government agency or public

officials that were targeted”). But, when the victim is a private individual or entity, “the correct

test for materiality . . . is an objective one, which measures a misrepresentation’s capacity to

influence an objective ‘reasonable lender,’” rather than the bank itself. See id. at 621. As applied

to a private individual-victim, the Fourth Circuit has articulated the objective materiality test as

being whether “a reasonable person would find [defendant’s] representations . . . to be material.”

See Robertson, 760 F. App’x at 220.

       Applied here, the jury must evaluate the materiality of any alleged misrepresentation by

considering only that alleged misrepresentation’s capacity to influence a reasonable client of

BinaryBook or BigOption. See Neder, 527 U.S. at 16, 25 (“A false statement is material if it has

a natural tendency to influence, or is capable of influencing, the decision of the decisionmaking




                                                 2
        Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 4 of 11



body to which it was addressed.” (alteration adopted) (internal quotation marks omitted)). The

subjective considerations of any individual purported victim—as the Government seeks to elicit

through its hypothetical-based questions—have no bearing on what a “reasonable person” would

do and, therefore are not relevant. See Fed. R. Evid. 401; cf. United States v. Gaver, Criminal

Action No. RDB-17-640, 2018 WL 3475455, at *1–2 (D. Md. July 19, 2018) (in case involving

charges for bank fraud, 18 U.S.C. § 1344, granting government’s motion in limine to preclude

argument that bank was negligent or lacked care because materiality is governed by objective test,

which made bank’s negligence or lack of diligence irrelevant under Rule 401).

       B.      The Government’s cases do not address the relevance of hypothetical
               questions when materiality is evaluated under an objective standard.

       None of the cases the Government cites consider how hypothetical questions intersect with

the objective standard for materiality. The Government relies heavily on United States v. Dukes,

242 F. App’x 37 (4th Cir. 2007)—an unpublished decision that does not bind this Court and that

predates the Fourth Circuit’s published decision in Raza. Dukes does not address how hypothetical

questions designed to demonstrate that certain facts were subjectively material to the witness are

relevant and admissible when the governing standard for materiality is an objective one. In Dukes,

in relevant part, the Fourth Circuit looked only at whether the district court committed reversible

error by allowing the prosecution to ask a witness a hypothetical question—“whether his

investment choice would have been different if [defendant] had altogether discounted the

infrastructure companies’ IPO chances”—and concluded that question was not a guilt-assuming

hypothetical question. See id. at 45–46. The Court explained that the question went to materiality

and did not “assume the defendant’s guilt of the very crime(s) with which he is charged,” which

means it was “qualitatively different” than guilt-assuming hypothetical questions. Id. at 46; see

also United States v. Orr, 692 F.3d 1079, 1097 (10th Cir. 2012) (citing Dukes and holding that a



                                                3
        Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 5 of 11



hypothetical question was not prosecutorial misconduct, without considering whether the

hypothetical question should have been permitted in light of the objective standard of materiality).

       The Government also cites United States v. Jennings, 487 F.3d 564 (8th Cir. 2007), a case

that case where the victim was the government and, therefore, a subjective evaluation of materiality

applied. In Jennings, a case that included charges of honest services mail fraud arising from a

state legislator’s non-disclosure of his financial interest in a company that received state funds, the

Eighth Circuit found no error in permitting the Minnesota Commissioner of Commerce, who

approved the proposal that provided those state funds to the conflicted entity, to answer “a

hypothetical question regarding how a legislator’s ‘financial interest’ would affect [his] decision

making,” because, inter alia, the “government was required to prove whether [defendant’s]

financial interest . . . was material by showing that it would have had a natural tendency to

influence, or was capable of influencing the government agency or official,” which it would have

been “hard pressed” to do “without asking whether the undisclosed information would have

affected the decision maker’s analysis.” Id. at 582 (alteration adopted) (internal quotation marks

omitted).

       The same is true of United States v. Bush, 522 F.2d 641 (7th Cir. 1975), another case on

which the Government relies. That case involved honest services-based mail fraud charges arising

from a City of Chicago public official’s misrepresentation of his financial interest in a company in

receipt of a municipal contract. Again, since the victim was the government, subjective materiality

was at issue and hypothetical questions designed to establish subjective materiality were

permissible.

       The remaining out-of-Circuit cases the Government cites on this point do not address how

hypothetical questions would be relevant to the jury’s consideration of objective materiality. See




                                                  4
           Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 6 of 11



United States v. Cuti, 720 F.3d 453, 458–59 (2d Cir. 2013) (hypothetical questions did not elicit

expert opinion testimony from nonexpert witnesses because, per Rule 602, “a witness may testify

to the fact of what he did not know and how, if he had known that independently established fact,

it would have affected his conduct or behavior”); United States v. Hill, 643 F.3d 807, 842 (11th

Cir. 2011) (hypothetical questions did not transform lay testimony into expert testimony).1

         The Government’s argument that the answers to its hypothetical questions would not

qualify as expert testimony only proves the point: the testimony the Government seeks to elicit is

subjective in nature because it is based on the personal experience of the individual witness. See

Gov’t’s Mots. at 2–3. As the Fourth Circuit noted in United States v. Offill, 666 F.3d 168 (4th Cir.

2011), although a fact witness may testify to his or her “reasoning and opinions about witnessed

events, such as are familiar in every day life,” that testimony is limited to “the witness’ actual

perception of events” and “that it be helpful to the jury in understanding those events.” Id. at 177.

Here, recounting what an individual witness would have done had he or she known different facts

is not helpful to the jury in evaluating the effect of any particular statement on a “reasonable

person,” because that testimony only goes to the subjective individual proclivities of a particular

witness.

         C.       Even if relevant, hypothetical questions should be excluded under Rule 403.

         Even if the answers to the Government’s hypothetical questions were relevant, the

Government still should be precluded from asking them because any probative value they have is

substantially outweighed by the danger of unfair prejudice, confusing the issues, and misleading




1
  The government also cites United States v. Ranney, 719 F.2d 1183, 1187 (1st Cir. 1983) (district court did not err by
allowing prosecution to pose hypothetical questions to each investor about “whether he would have made the
investment had he known that [the salesman’s] representations were false” because, inter alia, that testimony went to
investors’ reliance). But this case was decided before Neder, 527 U.S. at 24–25 (reliance is not an element of the
offense under the federal criminal fraud statutes), and before Raza, 876 F.3d 604, and Robertson, 760 F. App’x 214.


                                                          5
         Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 7 of 11



the jury with respect to the way in which materiality is evaluated. See Fed. R. Evid. 403. Although

the jury will receive instructions from the Court on the applicable law, having the jury hear the

personal evaluations of each purported victim-witness as to what he or she “would have done”

serves only to confuse the jury when applying the “reasonable person” standard.

        With respect to its efforts to prove materiality, the Government’s inquiries should be

limited to inquiring what misrepresentations, if any, were made to customers of BinaryBook and

BigOption by representatives employed at Yukom. The jury then, applying the objective standard

for materiality, can assess whether a reasonable person would find whether such a statement has a

natural tendency to influence, or is capable of influencing, the decision of a reasonable customer

of BinaryBook or BigOption.

II.     OPPOSITION TO JULY 2, 2019 DEADLINE FOR SELECT DEFENSE EXHIBITS

        The Government also seeks to preclude Ms. Elbaz from introducing or relying on

“attorney-client and related communications” that have not been disclosed by July 2, 2019, the

date that this opposition is due. Both parties, of course, are obligated under Rule 16 to provide the

other party documents each intends to introduce in its case-in-chief. To date, the Government has

provided a preliminary list of 671 exhibits and draft translations of approximately 150 potential

exhibits, the original of which were in Hebrew. In doing so, the Government has made clear what

it has provided is a good faith list of the bulk of the exhibits it intends to introduce, but has

expressly left open the possibility that it will continue to make additions to the list (and with respect

to the draft translations, will continue to make changes in those documents). With respect to

“attorney-client and related communications,” the Government wishes to impose a different rule

on Ms. Elbaz, one that would prohibit her from using any document from an entire category of




                                                   6
        Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 8 of 11



documents if the document at issue was not identified fully two weeks prior to the commencement

of the trial, which is likely five weeks prior to the commencement of the defense case.

       The Government provides no authority in support of this extraordinary request. Like the

Government, Ms. Elbaz has complied with Rule 16. Indeed, rather than merely providing the

Government a list of potential exhibits, Ms. Elbaz has provided the Government with a set of

documents, including a set of the “attorney-client and related communications” that in good faith

she has identified to date as being the documents in that category that she will seek to introduce at

trial. Rule 16 does not require Ms. Elbaz to preview for the Government her defense and there is

no “attorney-client and related communications” exception to that Rule. The Government’s

motion in limine regarding “attorney-client and related communications” should be denied.

       As the Government set forth in its motion, Ms. Elbaz is not putting on an advice of counsel

defense and is not seeking a jury instruction on that defense. Her state of mind, however, such as

her intent to commit fraud or absence of such intent, and whether she was acting in good faith, will

be at issue at trial. To the extent that she saw legal opinions or had them described to her, she

plainly is entitled to put on evidence about those opinions and communications.

       At the Government’s request, Ms. Elbaz provided the Government with a list by Bates

number of documents relating to legal opinions that she may seek to introduce in her case-in-chief.

After receiving the list, Government counsel then informed Ms. Elbaz that the Filter Team has

denied the Prosecution Team access to three of these documents. The Government asked

Ms. Elbaz to respond to a series of inquiries about the documents. The queries related to the

provenance of the documents and implicated the existence of joint defense or common interest

privileges that may have covered the documents. In other words, the Government was asking




                                                 7
        Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 9 of 11



Ms. Elbaz to reveal the very type of information that, if it were appropriate for her to discuss at

all, would only be appropriate for her to discuss with the Filter Team.

       Rather than allowing actions of the Prosecution Team to (again) breach the wall that the

Filter Team was created to erect, Ms. Elbaz responded by representing that the three documents

were the same as documents that appeared under three different Bates numbers, which Ms. Elbaz

believed the Prosecution Team could access. While Ms. Elbaz could not explain why the Filter

Team had given the Prosecution Team access to the documents under one set of Bates numbers

but not given the Prosecution Team access to the same documents under a different set of Bates

numbers, Ms. Elbaz believed that she had effectively resolved the issue by representing they were

the same documents. Rather than tell Ms. Elbaz that, in fact, the Filter Team had not released the

documents to the Prosecution Team under either set of Bates numbers, it filed this motion.

       After reading the motion and understanding that the Prosecution Team did not have access

to the three documents under any Bates number, Ms. Elbaz promptly produced the documents to

the Prosecution Team. Accordingly, Ms. Elbaz is aware of no documents that require disclosure

under Rule 16 that have not been produced by Ms. Elbaz to the Prosecution Team.

       The Government mischaracterizes Ms. Elbaz’s position by saying, “After litigating

privilege issues for months, the defendant has apparently changed course and decided that it is

time to admit attorney-client communications in her defense.” Gov’t’s Mots. at 6. There has been

no change in course. The Prosecution Team had no right to have access for months to more than

10,000 documents the Filter Team had deemed to be potentially privileged. There is nothing

inconsistent about Ms. Elbaz taking, and maintaining, that position, and yet deciding that there is

a tiny subset of those documents that is relevant to her defense and, accordingly, which she seeks

to introduce as evidence at trial after complying with Rule 16. The Government is free, of course,




                                                 8
        Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 10 of 11



to argue that by doing so, she has waived privilege with respect to other communications, but the

Government’s motion in limine expressly states that it is not making any waiver argument “at this

time.” Id. at 7. The Government has the documents that Ms. Elbaz has given notice she intends

to introduce in her case-in-chief. If the Government wants to make a motion regarding a waiver

of privilege, it may do so. It does not need relief from the Court in the form of its motion in limine

to do so.



 Date: July 2, 2019                                   Respectfully submitted,

                                                      /s/ Barry J. Pollack
                                                      Barry J. Pollack (MD Bar No. 12415)
                                                      Jessica Arden Ettinger (pro hac vice)
                                                      ROBBINS RUSSELL ENGLERT ORSECK
                                                      UNTEREINER & SAUBER LLP
                                                      2000 K Street NW, 4th Floor
                                                      Washington, D.C. 20006
                                                      Telephone: (202) 775 4500
                                                      Fax: (202) 775 4510
                                                      bpollack@robbinsrussell.com
                                                      jettinger@robbinsrussell.com
                                                      Counsel for Ms. Elbaz




                                                  9
       Case 8:18-cr-00157-TDC Document 226 Filed 07/02/19 Page 11 of 11



                               CERTIFICATE OF SERVICE

       On this 2nd day of July 2019, I directed the foregoing document to be electronically filed

with the Clerk of the Court for the United States District Court for the District of Maryland by

using the Court’s CM/ECF system, which will serve electronic notification of this filing on all

counsel of record.



                                                 Respectfully submitted,

                                                 /s/ Barry J. Pollack
                                                 Barry J. Pollack (MD Bar No. 12415)
                                                 ROBBINS, RUSSELL, ENGLERT, ORSECK,
                                                 UNTEREINER & SAUBER LLP
                                                 2000 K Street NW, 4th Floor
                                                 Washington, District of Columbia 20006
                                                 Telephone: (202) 775 4500
                                                 Fax: (202) 775 4510
                                                 bpollack@robbinsrussell.com
                                                 Counsel for Ms. Elbaz
